Case: 13-60331      Document: 00512556942         Page: 1    Date Filed: 03/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60331
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 11, 2014
NAGABHUSANAM KOTHAKONDA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner,

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 557 302


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Nagabhusanam Kothakonda, a native and citizen of India, petitions for
review of the decision of the Board of Immigration Appeals (BIA) denying his
application for asylum and withholding of removal. Kothakonda asserts that
he presented credible testimony regarding his past persecution by the
Naxalites, an extremist political faction in India, and his inability to safely
relocate within India.       Kothakonda further asserts that the BIA erred in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60331    Document: 00512556942     Page: 2   Date Filed: 03/11/2014


                                 No. 13-60331

determining that his persecution was not based on his membership in a
particular social group.
      Kothakonda testified that the Naxalites demanded money from him,
and, after he failed to pay, he was threatened, kidnapped, and beaten.
Kothakonda did not testify regarding the extent of his injuries, other than that
he sought treatment for his injuries at a small health clinic in his village, or
the length of time that he was held by the Naxalites. Based on the information
Kothakonda did provide, it does not appear that the incident was prolonged,
that the attackers used weapons, or that his injuries were serious or long-term.
While the “physical abuse suffered by the respondent is abhorrent,” as stated
by the BIA, Kothakonda has not shown that the harm he suffered constitutes
past persecution. See Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th Cir. 2004);
Abdel-Masieh v. U.S. INS, 73 F.3d 579, 584 (5th Cir. 1996). Furthermore,
Kothakonda’s argument that the immigration judge placed an erroneously
high burden of proof on him in connection with his past persecution claim is
not supported by the record.
      After the beating, Kothakonda left his village and lived in Hyderabad,
India, for four to five months and then went to stay with a friend in Madras,
India, for seven to eight months. During this period, he did not experience any
persecution or threats of persecution. In 2003, he moved to Dallas, Texas.
When he returned to Hyderabad and Delhi, India, to visit his family, neither
he nor his family encountered the Naxalites or received any threats. Although
Kothakonda believed that his brother was killed by the Naxalites, he presents
no evidence to support that assertion. The evidence does not compel a finding
that Kothakonda could not reasonably relocate internally within India, indeed
he did relocate internally, or that he has a well-founded fear of future




                                       2
    Case: 13-60331     Document: 00512556942         Page: 3   Date Filed: 03/11/2014


                                  No. 13-60331

persecution. See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 446 (5th Cir. 2001);
Jukic v. I.N.S., 40 F.3d 747, 749 (5th Cir. 1994).
      The standard of proof for withholding of removal is “more stringent” than
the standard for asylum claims. Mikhael v. INS, 115 F.3d 299, 306 (5th Cir.
1997). To be eligible for withholding of removal, the alien must “demonstrate
a clear probability of persecution if returned to his home country” on account
of the same grounds. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005)
(internal quotation marks and citation omitted). Because Kothakonda cannot
satisfy the standard to obtain asylum, he also cannot satisfy the standard to
obtain withholding. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
      PETITION FOR REVIEW DENIED.




                                         3